Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: there are many paragraphs with text missing or illegible, please see specification and publication US202/0216721.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula 2 having at least one of R1 to R4 being an aryl group represented by Formula 2-a (See Table 1 of the present application), does not reasonably provide enablement for second light absorbing dye represented by Formula 2 as presently claimed.  When R1 to R4 being a hydrogen or cyano group, the Formula 2 in fact is monomer having a vinyl group such as ethylene and vinyl cyanide(acrylonitrile), which are capable of being polymerized into a polymer; instead of being a dye with light absorbing properties. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice  the invention commensurate in scope with these claims. The claims 2-3 and 5-17 are also rejected for depending from claim 1 and 4.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "light transmittance for a wavelength of 405 nm is %5 or less, …” . It is known in the art that  light transmittance is directly depended from thickness of the specimen being measured. Without setting forth thickness with respect to the light transmittance as presently recited in the claim 1, the scope of the claim is not clear. Claims 2-3 are also rejected for depending from claim 1 thus inclusion of indefinite features. 
Claim 1 is  rejected as being vague and indefinite when it recites "a light absorbing dye is dispersed in an adhesive binder resin” and the adhesive sheet comprising a first light absorbing dye … and a second light absorbing dye…”. The recitation causes confusing because it is not clear how many dyes being included in the adhesive sheet. According to the context of the present application, it is taken that the  light absorbing dye as recited consisting of the first dye and the second dye. Claims 2-3 are also rejected for depending from claim 1 thus inclusion of indefinite features. 
Claim 4 is  rejected as being vague and indefinite when it recites "a light absorbing dye is dispersed in an adhesive binder resin” and “a first light absorbing dye … and a second light absorbing dye…”. The recitation causes confusing because it is not clear how many dyes being included in the adhesive composition. According to the context of the present application, it is taken that the  light absorbing dye as recited consisting of the first dye and the second dye. Claims 5-17 are also rejected for depending from claim 1 thus inclusion of indefinite features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR1017662284, of record, English machine translation of WO 2017222328, ‘328 hereafter, is cited in this office action) in view of No et al (US 2016/0093833,of record,  ‘833 hereafter) 
Regarding claims 1, 3-4 and 7-13, ‘328 discloses an adhesive sheet and an adhesive composition forming the sheet, wherein the adhesive composition comprises a light absorbing dye having a chemical formula reading upon instantly claimed formula 2 [16]-[18], [107]-[151]), dispersed in an adhesive binder in a content of less than 40 parts per 100 parts binder resin ( [124], [0153]). ‘328 also discloses that the adhesive composition also includes a particulate component satisfying instantly claimed limitations as in claims 10-13 ([157]-[0162]). ‘328 does not specifically disclose that the adhesive composition also includes a triazine ultraviolet absorber, however, it is known in the art that the triazine-based UV absorber can be used in an optical adhesive to protect underlying layers such as polarizer and OLED layer from damaging by UV light radiation ([0007], [0011],[0012], [0073]-[0075]).  In light of these teachings, one of ordinary skill in the art would have used triazine ultraviolet absorber to modify the adhesive of ‘328, in order to render an adhesive having UV protection. The cited references do not specifically set forth the light transmittance satisfying all the limitations as presently claimed, however, since cited prior art fairly suggests an adhesive composition comprising light absorbing dyes being substantially identical to the dyes as used in the present claims, one of ordinary skill in the art would have adjusted the content of the dyes and thickness of the adhesive layer to render light transmittance as presently claimed, when the transmittances are so desirable.  
Regarding claims 14-17, modified ‘328 teaches all the limitations of claim 4, ‘328 also discloses a display device comprising the adhesive layer formed from the adhesive composition and other layers ([164]-[170]).

Allowable Subject Matter
Claims 2 and 5-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112, as set forth in this office action; and to include all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not disclose, teach or fairly suggest that an adhesive composition as recited in the claims 1 and 4, comprising a triazine dye represented by chemical formulae 1 and 3 as in claims 2 and 5-6.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782